Exhibit 10.1

 

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

FORM PERFORMANCE RESTRICTED SHARE UNIT AWARD AGREEMENT
(Section 16 Officer)

 

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”), the recipient’s employing subsidiary and the
recipient of the grant (the “Executive”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement.  Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

 

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Executive pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant of Restricted Share Units.  The
Company hereby grants to the Executive, on the terms and conditions hereinafter
set forth, units evidencing a right to receive a target number of Common Shares
(or a lesser or greater number of Common Shares, or no Common Shares whatsoever)
as indicated in the grant summary in the Freescale equity recordkeeping system,
based on the Company’s achievement of the performance goals set forth on
Appendix A hereto (the “Performance Goals”), which Appendix A is incorporated
herein by reference and made a part hereof, all in accordance with the terms and
conditions of this Agreement (the “Restricted Share Units” or “Restricted Share
Unit Award”).  Shares corresponding to the Restricted Share Units, if any, are
to be delivered to the Executive only after the Performance Goals have been
achieved and certified as described in Section 3 and the Executive has become
vested in the Restricted Share Units pursuant to Section 4 or Section 5 below.

 

2.                                      Performance Period.  For purposes of
this Agreement, the term “Performance Period” shall refer to January 1, 2013
through December 31, 2015, subject to Section 4(c) below.

 

3.                                      Performance Goals.

 

(a)                                 To the extent, if any, the applicable
Performance Goals have been achieved for the Performance Period, and subject to
compliance with the requirements of Section

 

--------------------------------------------------------------------------------


 

4, the Executive will be entitled to receive from 0 to 1.5 (such number, the
“Share Delivery Factor”) Common Shares for each of the Restricted Share Units
under this Agreement.

 

(b)                                 The Compensation and Leadership Committee of
the Company’s Board (the “Committee”) shall, as soon as practicable following
the last day of the Performance Period, certify (i) the extent to which the
Performance Goals have been achieved, if at all, and (ii) the number of whole
Common Shares, if any, which the Executive shall be entitled to receive with
respect to each Restricted Share Unit granted under this Agreement.  In the
event the Share Delivery Factor equals zero, the Restricted Share Units granted
under this Agreement shall be cancelled.  Such certification shall be final,
conclusive and binding on the Executive, and on all other persons, to the
maximum extent permitted by law.

 

4.                                      Restrictions and Vesting.

 

(a)                                 Restrictions and Transferability.  The
Restricted Share Unit Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Executive otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Restricted Share Unit Award to heirs or legatees of the Executive shall
be effective to bind the Company unless the Administrator shall have been
furnished with written notice thereof and a copy of such evidence as the
Administrator may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

 

(b)                                 Vesting.  Subject to the Executive’s
continued employment with the Company, or except as otherwise provided herein,
to the extent that the Performance Goals for the Performance Period have been
achieved and certified, the Restricted Share Units delivered under this
Agreement, if any, shall vest on the third anniversary of the Date of Grant.

 

(c)                                  Change in Control.

 

(i)                                     Notwithstanding anything to the contrary
contained in the Plan or in this Agreement, in the event of a Change in Control
that occurs before December 31, 2015, the Performance Period shall end on the
date of the Change in Control, or another date established at the discretion of
the Committee, and the Share Delivery Factor shall be calculated based on the
Performance Period as adjusted by this Section 4(c).

 

(ii)                                  Notwithstanding any other provisions of
the Plan or this Agreement to the contrary, in the event that the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, in either case within twelve months following a
Change in Control, after the application of Section 4(c)(i) above, all unvested
Restricted Share Units shall become immediately vested.  For purposes of this
Agreement, “Cause” and “Good Reason” shall have the meanings set forth in the
Executive’s employment agreement, of if the Executive does not have an

 

2

--------------------------------------------------------------------------------


 

employment agreement in which these terms are defined, then Cause shall have the
meaning set forth in the Plan and Good Reason shall have the meaning set forth
below.

 

(iii)                               If the Restricted Share Unit Award is not
assumed or substituted in connection with a Change in Control, immediately upon
the occurrence of the Change in Control, all unvested Restricted Share Units
shall become immediately vested.  For purposes of this Section 4(c)(iii), the
Restricted Share Unit Award shall be considered assumed or substituted for if,
following the Change in Control, the Restricted Share Unit Award is of
comparable value and remains subject to the same terms and conditions that were
applicable to the Restricted Share Unit Award immediately prior to the Change in
Control except that the Restricted Share Unit Award instead confers the right to
receive common stock of the acquiring entity or in the case of an amalgamation,
the amalgamated company or its parent.If the Executive does not have an
employment agreement in which Good Reason is defined, “Good Reason” means, in
the absence of the Executive’s written consent, any of the following: (i) a
material reduction by the Company in the Executive’s base salary or target bonus
unless the base salary or target bonus of all senior executives is reduced by a
similar percentage or amount as part of company-wide cost reductions; (ii) a
material reduction in the aggregate level of employee benefits made available to
the Executive when compared to the benefits made available to the Executive at
any time during the Executive’s employment with the Company, unless the
reduction is applicable to senior executives of the Company generally; (iii) a
material diminution in the Executive’s duties or responsibilities (other than as
a result of the Executive’s physical or mental incapacity which impairs his
ability to materially perform his duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities). A lateral job change that does not materially diminish the
Executive’s duties or responsibilities and does not affect the Executive’s
reporting relationship will not constitute Good Reason; or (iv) the Company
requiring the Executive’s principal location of employment to be at any office
or location more than 75 miles from the principal headquarters of the Company
(other than any such change in location which is not materially adverse to the
Executive, and other than to the extent agreed to or requested by the Executive)
on the Date of Grant.

 

(d)                                 Settlement of Restricted Share Units. 
Shares shall be delivered (provided, that such delivery is otherwise in
accordance with federal and state securities laws) with respect to the
Restricted Share Units, to the extent then vested, as soon as practicable
following the vesting date, but in no event later than the 60th day following
the vesting date.

 

(e)                                  No Shareholder Rights.  The Executive shall
have no rights of a shareholder of the Company with respect to the Restricted
Share Units, including, but not limited to, the rights to vote and receive
ordinary dividends, until the settlement date of the Restricted Share Units.  In
the event that the Administrator approves an adjustment to the Restricted Share
Unit Award pursuant to Section 5 of the Plan, then in such event, any and all
new, substituted or additional securities to which Executive is entitled by
reason of the Restricted Share Unit Award shall be immediately subject to the
restrictions and the Vesting Period set forth in Sections 4(a) and (b) above
with the same force

 

3

--------------------------------------------------------------------------------


 

and effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.

 

5.                                      Termination of Employment.

 

(a)                                 General.  If the Executive’s employment is
terminated for any reason, other than death, Disability or after a Change in
Control, the Restricted Share Unit Award shall, to the extent not then vested
(after giving effect to the provisions of this Section 5), terminate upon such
termination of employment.

 

(b)                                 Death or Disability.  Upon the Executive’s
termination of employment due to the Executive’s death or Disability, (i) prior
to the first anniversary of the Date of Grant, the entire Restricted Share Unit
Award shall be forfeited; and (ii) after the first anniversary of the Date of
Grant, the Restricted Share Unit Award shall become vested for a number of
Shares equal to the number of Shares subject to the Restricted Share Unit Award
multiplied by a fraction, the numerator of which equals the number of days
elapsed from the grant date and the denominator of which equals 1,096, with a
deemed Share Delivery Factor of 1.0 for the Performance Period, subject to the
maximum of the total number of Shares subject to the Restricted Share Unit
Award.

 

(c)                                  Forfeiture.  Notwithstanding anything
herein to the contrary, if the Executive breaches any Restrictive Covenants
applicable to the Executive (including, without limitation, the Restrictive
Covenants set forth in Exhibit A hereto) at any time in the one year period
following Executive’s termination of employment for any reason then (y) any
Shares acquired pursuant to the Restricted Share Unit Award shall be
automatically forfeited and (z) any proceeds from the sale of Shares described
in preceding clause (y), shall be immediately repaid to the Company.

 

6.                                      Certain Covenants. The Executive hereby
agrees and covenants to perform all of the obligations set forth in Exhibit A
hereto (which is incorporated by reference hereby) and acknowledges that the
Executive’s obligations set forth in Exhibit A constitute a material inducement
for the Company’s grant of the Restricted Share Unit Award to the Executive.

 

7.                                      No Right to Continued Employment.  The
granting of the Restricted Share Unit Award evidenced hereby and this Agreement
shall impose no obligation on the Company or any Affiliate to continue the
employment of the Executive and shall not lessen or affect the Company’s or its
Affiliate’s right to terminate the employment of such Executive. The granting of
the Restricted Share Unit Award does not form part of and should in no way be
construed as a term or condition of employment.  At all times, the Restricted
Share Unit Award granted hereunder is discretionary and does not imply that
additional Restricted Share Unit Awards will be awarded in the future.

 

8.                                      Restricted Share Unit Award Not Wages. 
The value of any Restricted Share Unit Award granted to Executive does not
constitute and will not be included as wages for the purposes of calculating any
benefit or bonus provided by the Company or the Executive’s employing
subsidiary.

 

4

--------------------------------------------------------------------------------


 

9.                                      Withholding.  The Executive will be
required to pay to the Company or any Affiliate and the Company shall have the
right and is hereby authorized to withhold from any payment due or transfer made
under the Restricted Share Unit Award or under the Plan or from any compensation
or other amount owing to the Executive the amount (in cash, Shares, other
securities or other property) of any applicable withholding taxes in respect of
the Restricted Share Unit Award or any payment or transfer under or with respect
to the Restricted Share Unit Award or the Plan and to take such other action as
may be necessary in the opinion of the Administrator to satisfy all obligations
for the payment of such withholding taxes.

 

10.                               Securities Laws.  The issuance of any Shares
hereunder shall be subject to the Executive making or entering into such written
representations, warranties and agreements as the Administrator may reasonably
request in order to comply with applicable securities laws.

 

11.                               No Public Offering.  The Restricted Share
Units awarded under the Plan and this Agreement will not be publicly issued,
placed, distributed or offered.  The issuance of any Restricted Share Units
hereunder does not constitute a public offering of securities.

 

12.                               Consent to Transfer of Data.  By accepting the
Restricted Share Unit Award, Executive consents to the transfer of personal data
(including but not limited to the employee’s name, address, birth date and hire
date) and to the processing of this personal data by the Company and the
provider of the Freescale equity recordkeeping system.

 

13.                               Notices.  Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Executive at the address
appearing in the personnel records of the Company for the Executive or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Any such notice shall be deemed effective upon receipt
thereof by the addressee.

 

14.                               Governing Law. This Agreement and all claims
arising out of or based upon this Agreement or relating to the subject matter
hereof shall be governed by and construed in accordance with the domestic
substantive laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

15.                               Consent to Jurisdiction. All actions arising
out of or relating to this Agreement shall be heard and determined exclusively
in any New York state or federal court sitting in the Borough of Manhattan in
The City of New York.  The parties hereto hereby (a) submit to the exclusive
jurisdiction of any state or federal court sitting in the Borough of Manhattan
of The City of New York for the purpose of any action arising out of or relating
to this Agreement brought by any party hereto, and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune of from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

 

5

--------------------------------------------------------------------------------


 

16.                               Acceptance.  This Agreement must be accepted
by electronic signature of the Executive in the Freescale equity recordkeeping
system or the Executive will have no right to the Restricted Share Unit Award
provided for in this Agreement. By accepting this Agreement the Executive
consents to the electronic delivery through the Freescale equity recordkeeping
system of all documents related to this Restricted Share Unit Award.

 

17.                               Clawback.  The Restricted Share Unit Award
shall be subject to the Company’s clawback policy, as it may be amended from
time to time.  The Company will amend its clawback policy, as needed, to the
extent that the Securities and Exchange Commission adopts the final implementing
rules regarding compensation clawbacks mandated by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010.

 

6

--------------------------------------------------------------------------------


 

Appendix A

 

Performance Goals

 

Relative TSR
Percentile Rank

 

Share Delivery
Factor

 

 

 

 

 

< 25%

 

0

%

 

 

 

 

25%

 

0.25

 

 

 

 

 

50%

 

1.00

 

 

 

 

 

75%

 

1.50

 

 

 

 

 

> 75%

 

1.50

 

 

1)                                     Definitions.

 

The following definitions shall be applicable to the Performance Goals and
Agreement.  Capitalized terms used but not otherwise defined herein shall have
meanings ascribed to such terms in the Plan.

 

(a)                                 “Relative Total Shareholder Return” or
“Relative TSR” means the Company’s TSR compared to the Peer Companies TSR on a
relative basis.  The Company and the Peer Companies from highest to lowest
according to their respective TSRs will determine Relative TSR.  After this
ranking, the percentile performance of the Company relative to the Peer
Companies will be determined using the Percentrank formula in Microsoft Excel.

 

(b)                                 “Total Shareholder Return” or “TSR” means
for the Company and each of the Peer Companies, the company’s Total Shareholder
Return, which will be calculated by dividing (i) the Closing Average Share Value
by (ii) the Opening Average Share Value, and then subtracting one (1).

 

(c)                                  “Closing Average Share Value” means for the
Company and each of the Peer Companies, the average, over the days in the
Closing Average Period, of the closing price of its common stock or common
shares, multiplied by the Accumulated Shares for each day during the Closing
Average Period.

 

--------------------------------------------------------------------------------


 

(d)                                 “Closing Average Period” means (i) in the
absence of a Change in Control, the one month period ending on the last day of
the Performance Period, or (ii) in the case of a Change in Control, the one
month  period ending five (5) days prior to Change in Control, or another date
established at the discretion of the Committee.

 

(e)                                  “Opening Average Share Value” means for
each of the Peer Companies and the Company, the average, over the days in the
Opening Average Period, of the closing price of its common stock or common
shares, multiplied by the Accumulated Shares for each day during the Opening
Average Period.

 

(f)                                   “Opening Average Period” means the one
month period ending prior to the first day of the Performance Period.

 

(g)                                  “Accumulated Shares” means, for a given
day, and for the Company or a given Peer Company, the sum of (i) one share of
common stock of the applicable Company, plus (ii) a cumulative number of shares
of common stock purchased with dividends declared on the common stock, assuming
same day reinvestment of the dividends into shares of common stock at the
closing price on the ex-dividend date, for ex-dividend dates during the Opening
Average Period or for the period between December 31, 2012 and the last day of
the Closing Averaging Period, as the case may be.

 

(h)                                 “Peer Companies” means the companies
established by the Committee for purposes of calculating TSR, to include
Advanced Micro Devices, Inc., Altera Corporation, Analog Devices, Inc., Applied
Materials, Inc., Atmel Corporation, Avago Technologies, Broadcom
Corporation, Infineon Technologies, Linear Technology Corporation, LSI
Corporation, Marvel Technology Group, Maxim Integrated Products, Inc., Microchip
Technology, Inc., Micron Technology, Inc., NXP Semiconductors, NVIDIA
Corporation, On Semiconductor, Sandisk Corporation, ST Microelectronics, Texas
Instruments and Xilinx, Inc.  Any peer company shares traded on a foreign
exchange will be converted to US dollars.  In the event of a merger, acquisition
or business combination transaction of a Peer Company with or by another Peer
Company, the surviving entity shall remain a Peer Company.  In the event of a
merger of a Peer Company with an entity that is not a Peer Company, or the
acquisition or business combination transaction by or with a Peer Company, or
with an entity that is not a Peer Company, in each case where the Peer Company
is the surviving entity and remains publicly traded, the surviving entity shall
remain a Peer Company.  In the event of a merger or acquisition or business
combination transaction of a Peer Company by or with an entity that is not a
Peer Company, a “going private” transaction involving a Peer Company or the
liquidation of a Peer Company, where the Peer Company is not the surviving
entity or is otherwise no longer publicly traded, the company shall no longer be
a Peer Company.

 

--------------------------------------------------------------------------------


 

Exhibit A – Restrictive Covenants

 

(a)                                 Confidential Information. The Executive
shall hold in a fiduciary capacity for the benefit of the Company and its
Affiliates (collectively, the “Affiliated Group”), all secret or confidential
information, knowledge or data relating to the Affiliated Group and its
businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, research
or secret data, costs, names of users or purchasers of their respective products
or services, business methods, operating procedures or programs or methods of
promotion and sale) that the Executive obtains during the Executive’s employment
that is not public knowledge (other than as a result of the Executive’s
violation of this Section (a)) (“Confidential Information”). The Executive shall
not communicate, divulge or disseminate Confidential Information at any time
during or after the Executive’s employment, except with the prior written
consent of the Company, or as otherwise required by law or legal process or as
such disclosure or use may be required in the course of the Executive performing
his duties and responsibilities with the Affiliated Group. Notwithstanding the
foregoing provisions, if the Executive is required to disclose any such
confidential or proprietary information pursuant to applicable law or a subpoena
or court order, the Executive shall promptly notify the Company in writing of
any such requirement so that the Company or the appropriate member of the
Affiliated Group may seek an appropriate protective order or other appropriate
remedy or waive compliance with the provisions hereof. The Executive shall
reasonably cooperate with the Company or the appropriate member of the
Affiliated Group to obtain such a protective order or other remedy. If such
order or other remedy is not obtained prior to the time the Executive is
required to make the disclosure, or the Company waives compliance with the
provisions hereof, the Executive shall disclose only that portion of the
confidential or proprietary information which he is advised by counsel in
writing (either his or the Company’s) that he is legally required to so
disclose. Upon his termination of employment for any reason, the Executive shall
promptly return to the Company all records, files, memoranda, correspondence,
notebooks, notes, reports, customer lists, drawings, plans, documents, and other
documents and the like relating to the business of the Affiliated Group or
containing any trade secrets relating to the Affiliated Group or that the
Executive uses, prepares or comes into contact with during the course of the
Executive’s employment with the Affiliated Group, and all keys, credit cards and
passes, and such materials shall remain the sole property of the Affiliated
Group. The Executive agrees to execute any standard-form confidentiality
agreements with the Company that the Company in the future generally enters into
with its senior executives.

 

(b)                                 Work Product and Inventions. The Affiliated
Group and/or its nominees or assigns shall own all right, title and interest in
and to any and all inventions, ideas, trade secrets, technology, devices,
discoveries, improvements, processes, developments, designs, know how, show-how,
data, computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registrable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or

 

--------------------------------------------------------------------------------


 

otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Affiliated Group, and arising from or relating
to such employment or the business of the Affiliated Group (whether during
business hours or otherwise, and whether on the premises of using the facilities
or materials of the Affiliated Group or otherwise). The Executive shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Executive has or may have in any Developments, and
all patents, copyrights, or other intellectual property rights relating thereto,
and agrees that the Executive has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.

 

(c)                                  Company Goodwill. The Executive recognizes
and acknowledges that the Affiliated Group has and continues to develop goodwill
of substantial value through efforts of employees, including the Executive. 
This goodwill includes, but is not limited to, the identity and skill sets of
its employees, its relationships with employees and customers, intangible value
attributable to its products created by Executive and others, and the Affiliated
Group’s brand and reputation within the industry.  Executive shall take no
action to damage the goodwill of the Affiliated Group or use it for personal
benefit or the benefit of competitors of the Affiliated Group.

 

(d)                                 Non-Recruitment of Affiliated Group
Employees. The Executive shall not, at any time during the Nonsolicitation
Restricted Period (as defined below), other than in the ordinary exercise of his
duties, without the prior written consent of the Affiliated Group, directly or
indirectly, solicit, recruit, or employ (whether as an employee, officer, agent,
consultant or independent contractor) any person who is or was at any time
during the previous 12 months, an employee, representative, officer or director
of any member of the Affiliated Group. Further, during the Nonsolicitation
Restricted Period, the Executive shall not take any action that could reasonably
be expected to have the effect of directly encouraging or inducing any person to
cease their relationship with any member of the Affiliated Group for any reason.
A general employment advertisement by an entity of which the Executive is a part
will not constitute solicitation or recruitment. The “Nonsolicitation Restricted
Period” shall mean the period from the Date of Grant through the first
anniversary of the Executive’s termination of employment.

 

(e)                                  Non-Competition – Solicitation of Business.
During the Noncompetition Restricted Period (as defined below), the Executive
shall not, either directly or indirectly, compete with the business of the
Affiliated Group by (i) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as a less than
3-percent shareholder of a publicly traded corporation or as a less than
5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business (as defined below), or (ii) soliciting, servicing, or
accepting the business of (A) any active customer of any member of the
Affiliated Group, or (B) any person or entity who is or was at any time during
the previous twelve months a customer of any member of the Affiliated Group,
provided that such business is competitive with any significant business of any
member of the Affiliated Group. “Competitive Business” shall mean any person or
entity (including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the

 

--------------------------------------------------------------------------------


 

date of termination by the Affiliated Group). The “Noncompetition Restricted
Period” shall mean the period from the Date of Grant through the first
anniversary of the date of termination of the Executive’s employment.

 

(f)                                   Assistance. The Executive agrees that
during and after his employment by the Affiliated Group, upon request by the
Company, the Executive will assist the Affiliated Group in the defense of any
claims, or potential claims that may be made or threatened to be made against
any member of the Affiliated Group in any action, suit or proceeding, whether
civil, criminal, administrative, investigative or otherwise (a “Proceeding”),
and will assist the Affiliated Group in the prosecution of any claims that may
be made by any member of the Affiliated Group in any Proceeding, to the extent
that such claims may relate to the Executive’s employment or the period of the
Executive’s employment by the Affiliated Group. The Executive agrees, unless
precluded by law, to promptly inform the Company if the Executive is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. The Executive also agrees, unless precluded by law,
to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of any member of the
Affiliated Group (or their actions), regardless of whether a lawsuit has then
been filed against any member of the Affiliated Group with respect to such
investigation. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and shall pay a reasonable per
diem fee for the Executive’s service. In addition, the Executive agrees to
provide such services as are reasonably requested by the Company to assist any
successor to the Executive in the transition of duties and responsibilities to
such successor. Any services or assistance contemplated in this
Section (f) shall be at mutually agreed to and convenient times.

 

(g)                                  Remedies. The Executive acknowledges and
agrees that the terms of this Exhibit A: (i) are reasonable in geographic and
temporal scope, (ii) are necessary to protect legitimate proprietary and
business interests of the Affiliated Group in, inter alia, near permanent
customer relationships and confidential information. The Executive further
acknowledges and agrees that the Executive’s breach of the provisions of this
Exhibit A will cause the Affiliated Group irreparable harm, which cannot be
adequately compensated by money damages. The Executive consents and agrees that
the forfeiture provisions contained in the Agreement are reasonable remedies in
the event the Executive commits any such breach. If any of the provisions of
this Exhibit A are determined to be wholly or partially unenforceable, the
Executive hereby agrees that Exhibit A or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
provisions of this Exhibit A are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Affiliated Group’s right to enforce any such covenant in
any other jurisdiction.

 

--------------------------------------------------------------------------------